*700RESOLUCION
A la Moción en Auxilio de Jurisdicción presentada por Producciones Tommy Muñiz, Inc., no ha lugar.
Lo acordó el Tribunal y certifica el Secretario.
El Juez Presidente Señor Trías Monge y el- Juez Asociado Señor Rigau disienten. El Juez Asociado Señor Rigau emitió opi-nión disidente a la cual se une el Juez Presidente Señor Trías Monge. El Juez Asociado Señor Torres Rigual emitió voto particular. El Juez Asociado Señor Negrón García no inter-vino.
(Fdo.) Ernesto L. Chiesa

Secretario


-O-